         Case 2:19-mj-00111-jmc Document 1-3 Filed 06/14/19 Page 1 of 12



                                                  AFFIDAVIT

        Introduction

        1.     I, Scott Murray, having been duly sworn, depose and       state   I am a special agent

with the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), and have been            so

employed for approximately 17 years. Prior to working for the ATF, I worked as a police officer

for the Phoenix, Atizona Police Department for nearly five years. I am familiar with federal laws

relating to firearms, narcotics, and the interference of commerce by robbery. I have been trained

in the investigation of said offenses, and have participated in related investigations.


        2.     I submit this affidavit in support of   an application for the issuance of a warrant to

search a black colored Samsung, model SM-S727VL, cellular telephone with             IMEI number

355890097161926 (the "Target Device"). The Target Device was seized from Devin T. Daly

during a search incident to his arrest. As described below, there is cause to believe that the

Target Device contains evidence of federal offenses, specifrcally Interference With Commerce

by Means of Threatened Force During the Commission of a Robbery, in violation of 18 U.S.C.              $


1951(a); Felon in Possession of a Firearm, 18 U.S.C. g 922(gX1); and Unlawful Drug User            in

Possession of a Firearm,   l8 U.S.C.   S   922(dQ). I have reviewed the Target Device, which is

currently in the custody of Saint Albans Police Department. A complete description of the

Target Device is set forth in attached Attachment A.

         3.    The information contained in this affidavit is based upon my training, experience,

and investigation, as well as information conveyed to me by other law enforcement          officers. The

following is either known to me personally or has been related to me by persons having direct

knowledge of the events described below, including other law enforcement officers involved in

this investigation. Since this affidavit is being submitted for the limited purpose of establishing
           Case 2:19-mj-00111-jmc Document 1-3 Filed 06/14/19 Page 2 of 12



probable cause, I have not included each and every fact known to me concerning this

investigation.

II.      Probable Cause
         4.      Probable cause exists to believe that Devin T. Daly utilized the Target Device as

it was in his possession and turned on when police arrested him on April 17, 2019 in St. Albans,

Vermont. The Target Device was located in his rear left pants pocket during a search incident to

his arrest. I met with Saint Albans Police and reviewed the Target Device on June 5,2019 to

conhrm the manufacturer, model and IMEI number. Presently it is in the custody of the Saint

Albans Police Department.

         5.      On April 16,2019, at approximately 7:52 P.M. a white male subject entered the

Jolley Convenience Store at277 North Main Street in Saint Albans, Vermont, with what appears

to be a black semi-automatic pistol in his hand. The subject wore a dark hooded sweatshirt with

the hood over his head, and light colored jeans with a hole in the right front quadriceps area

where the inner white pocket could be seen sticking out of the hole in the jeans. The subject held

a   white cloth over his nose and mouth. The cashier initially began fleeing before the suspect

came around the corner, pointed the handgun at him, and ordered him to surrender the money        in

the register. The suspect obtained $140 in U.S. currency and fled the store on   foot. An image of

the suspect approaching the Jolley Convenience Store cashier on the evening of April 16,2019,

from the victim store's video camera, is set forth below.
         Case 2:19-mj-00111-jmc Document 1-3 Filed 06/14/19 Page 3 of 12




                                           ,r@

                                           '   l?.
                                               \,_r"



                                               f

                                                       {r




                                 ffi
        6.      The following day, on April            17   , 2019 , Saint Albans Police Detectives Trevor

Sargent and Keith Coty were on patrol in the area of South Main Street in Saint Albans, Vermont

when they spotted a subj   ect   , later identified as Devin T. Daly, matching the description of the

suspect in the armed robbery the prior evening. The two detectives observed that Daly was

wearing what appeared to be the same light colored jeans with a large hole in the right

quadriceps area exposing the white colored pocket underneath. In addition, they observed that

he was wearing what appeared to be the same dark gray colored hooded sweatshirt seen on the

video of the robbery, underneath a brown coat. Below is a photograph of Daly when he was

contacted by police (left) wearing the gray hooded sweatshirt and later standing in the pants

(right) he was wearing. Underneath the hooded sweatshirt Daly was wearing a flannel patterned

long sleeve shirt.
         Case 2:19-mj-00111-jmc Document 1-3 Filed 06/14/19 Page 4 of 12




       7.       When the two detectives made contact with Daly he immediately told

acquaintances with whom he was walking to          "tell Amber," apparently anticipating that he might

be arrested. The two detectives asked Daly        if   he had any weapons or firearms on   him. Daly

paused, "cocked his head to the side, and ran his fingers through his hair," then advised there was

a handgun   in the backpack he had just removed from his back. Daly refused to speak further in

detail. Detectives placed Daly in custody related to the armed robbery offense and subsequently

applied for a state-issued search warrant to search the backpack. Searching Daly incident to

arrest, detectives located the Target Device, a black colored Samsung cellular telephone in his

left rear pants pocket. Detectives also located $21 in U.S. currency from Daly's pocket and a

hypodermic needle, apparently associated with heroin use. After receiving the search warrant to

search the backpack, detectives located in   it   a loaded   Hi-Point, model C9, 9mm semi-automatic

pistol, serial # P1236694. Detectives also located a white t-shirt, consistent with the white cloth

material that the armed robber the prior evening held over his nose and mouth. Daly was held at
            Case 2:19-mj-00111-jmc Document 1-3 Filed 06/14/19 Page 5 of 12



the Northwest State Correctional Facility on violations of his parole related to a prior felony

conviction for Aggravated Assault.

          8.      On May 30,2019I met with Daly at the Northwest State Correctional Facility

regarding his possession of a firearm as a previously convicted felon. Daly stated that he has

been attending a drug treatment program in the     jail facility. He stated that he had a felony

conviction for Aggravated Assault based on an altercation with another subject involving a knife.

When I asked him Daly if he had injured someone with the knife, or threatened someone with the

knife, Daly claimed he did not and stated the knife "wasn't even used, it was just there." Daly

stated that he removed the    knife from the subject he had confronted. He stated that he had some

drug history but was hesitant to speak about his heroin or other drug use in detail. I advised Daly

that I wanted to speak to him about his intentions possessing a firearm as a convicted felon, and

if   he intended to hurt someone with the firearm. Daly stated he did not have any "bad

intentions" with the firearm but declined to speak further about his involvement in criminal

activity.

          9.      I later reviewed the police incident report related to Daly's felony conviction for

Aggravated Assault. The report described Daly assaulting a male subject in Rutland, Vermont.

When a female witness told Daly she was going to contact police, Daly allegedly removed the

knife from the male subject, and told her that if she followed him to tell police where he was

going, he would "fucking     kill" her. This set of facts was in contrast with what Daly stated to me

about the knife passively being present during an altercation.

            10.   On June 4,2019,I interviewed Kris Embury, the store manager of the Jolley

Convenience Store at277 North Main Street in Saint Albans, Vermont. Embury stated the store

employee who was the victim of the armed robbery has had a very hard time emotionally with

the robbery. The employee was out of work for about a month following the robbery before
          Case 2:19-mj-00111-jmc Document 1-3 Filed 06/14/19 Page 6 of 12



coming back and has continuing concerns with customers entering the store and their intentions.

Embury stated the store operations were disrupted and impacted by the robbery; it shut down for

the rest of the day. Embury stated the store utilizes and sells a variety of goods and products

received from out of state vendors. He stated that the store utilizes fresh food vendors from the

State of New York and prepackaged food products from a vendor in the State of       Maine. This is

in addition to a variety of other products such as tobacco, alcohol and gasoline transported into

Vermont from other states and received by the store from local distributors. I was also advised

there was another armed robbery of a Jolley Convenience Store located      atTll   Fairfax Road in

Saint Albans, Vermont on    April 2,2}lg by a subject with   a similar description where no arrest

was made as of yet.

         11.    On June 5,2019I met with Saint Albans Police Detectives Sargent, Coty, and

George Rodriguez regarding the investigation into Daly and the other store robbery. Detectives

advised that Daly was a suspect in the   Aprll2,20l9 robbery of the other    St. Albans Jolley

Convenience Store. The suspect in that robbery had a similar physical appearance and a dark

colored hooded sweatshirt. Detectives also noted that the suspect in that robbery had flannel

patterned shirt partially seen underneath the hooded sweatshirt consistent with the one worn by

Daly when arrested. Detectives further advised that the April2 robber similarly faced on foot

just outside the store as did the April 16 robber before entering the store. Det. Rodriguez advised

that in reviewing the video it appeared the suspect, while pacing outside, was utilizing a cellular

telephone. Det. Rodriguez advised that he observed a faint light in the area where the suspect

was in the distance that appeared consistent with a cellular phone display   light. Detectives

advised that the April 2 robber had a silver colored handgun dissimilar to the black pistol used in

April   16 robbery, and that silver handgun has not been recovered. Detectives provided me       with   a

copy of the surveillance video from the April 16, 2019 robbery for my review. I looked over the
           Case 2:19-mj-00111-jmc Document 1-3 Filed 06/14/19 Page 7 of 12



recovered cellular telephone from Daly and the recovered Hi-Point handgun.

           12.   I have received specialized training   as   to the identification of firearms and their

manufacturers. Upon reviewing the video from the April 16, 2019 robbery, I observed that the

semi-automatic pistol appeared to be the same handgun as the Hi-Point semi-automatic pistol

recovered from Daly on April     17   ,2019. The black colored Hi-Point pistol recovered from Daly
had a heavy rounded top slide with bright white manufacture markings on the front left side,

reading "Hi-Point Firearms, Model C9, Beemiller         NC, Mansfield, OH, 9mm Luger." It is

relatively uncommon in handguns to see bright white manufacture markings imprinted

prominently on the black metal slide as opposed to subdued black or dark imprinting displayed

on black metal. In reviewing the store video, I observed that the black pistol held by the April 16

robber pointing it over the counter at the store cashier had similar unique bright white colored

markings, consistent with the Hi-Point pistol possessed by Daly. The physical description and

height of the suspect also appeared consistent with Daly, who is a white male, about 5'1 1" tall,

and has a thin to medium   build. Below is a photograph comparing the semi-automatic pistol

held in the robbery (left) and the semi-automatic pistol recovered from Daly the following day

(right).




           13.   Upon conducting a criminal history inquiry, I observed that Daly is       a   previously
                           -{t
convicted felon based upon an Aggravated Assault felony conviction he received on February
                                                    7
         Case 2:19-mj-00111-jmc Document 1-3 Filed 06/14/19 Page 8 of 12



22,2012. The criminal history identifies DALY by his full name, date of birth, physical

description and state identification number. I also reviewed the Rutland, Vermont District Court

docket sheet detailing the felony conviction information of Daly in state docket 1429-10-10

Rdcr. The docket     sheet identifies   DALY by his full name and date of birth.

        14.      I have received specialized training with ATF as an interstate nexus expert in

regards to the identification of firearms and the determination of firearm manufacturing

locations. I determined based upon my training and experience, that the Hi-Point pistol found in

possession of Daly was manufactured outside the State of Vermont and therefore traveled in or

affected interstate cofirmerce before DALY possessed it.

        15.      I have found, based on my training and experience, that individuals who illegally

steal items of value, or cturency, or commit crimes such as armed robbery often do so in order to

further their own drug use. These individuals often immediately take the crrrency or item of

value and contact their drug source in order to obtain illegal drugs. Based on my training and

experience, these individuals typically utilize cellular telephones in order to contact their supplier

to obtain illegal drugs via phone calls, text messages, or other messaging services. Individuals

will often   message acquaintances after obtaining illegal drugs simply to communicate about what

the individual received or to initiate contact with those acquaintances in order to use the drugs

together. Also, photographs of drugs and drug paraphernalia, and/or firearms are often

maintained by armed drug users with cellular      phones.
                                                                t

        t6.      During the course of my law enforcement career, I have written andlor

participated in the execution of numerous federal and state search warrants for violations    of

firearm and narcotics laws. Based on my training and experience, I have found that individuals

who illegally possess or deal firearms and arnmunition will often receive, take, and maintain

photographs of these items with cellular phones or other electronic devices with a camera. These
         Case 2:19-mj-00111-jmc Document 1-3 Filed 06/14/19 Page 9 of 12



photographs are utilized for a multitude of purposes, which include, but are not limited to:

receiving photographs of firearms from potential sellers of firearms; sharing the photographs

with potential buyers of firearms in order to solicit their interest in purchasing these items;

posting the photographs on social media sites to display the possession of these items to friends

and other associates; and sharing of the photographs with enemies for intimidation purposes.       I

have learned through my training and experience, that those individuals who maintain

photographs of firearms as indicated above often do not delete them for some time, even after the

firearms are purchased or sold. I have learned through my training and experience those

individuals often store these same digital photographs and information on additional phones and

often transfer the data to future or additional phones that they possess. I have learned through

my training and experience that photos and messages deleted on the phone can still often be

recovered from the memory of the cellular phone or other device.

        17.    I have also found, based on my training and experience, that individuals who

illegally purchase, possess or deal firearms and ammunition often use their cellular phones in

order to communicate with sources of supply, potential buyers or other individuals potentially

involved in unlawful business transactions. These communications often occur in a variety         of
ways, which include, but are not limited to, e-mail, phone calls.and voice messages, and text

messaging and messaging via social media applications such as "SnapChat" and "Facebook."

Logs and contents of these communications often help identifr co-conspirators, reveal the

storage location of firearms, ammunition, and narcotics and identify previous transactions.

       18.     Based on my training, experience, and information provided by other law

enforcement officers, I know that many smartphones can now function essentially as small

computers. The Target Device is a type of smartphone. Smartphones have capabilities that

include serving as a wireless telephone, digital camera, portable media player, GPS navigation
        Case 2:19-mj-00111-jmc Document 1-3 Filed 06/14/19 Page 10 of 12



device, sending and receiving text messages and e-mails, and storing a vast range and amount      of

electronic data. Examining data stored on devices of this type can uncover, among other things,

evidence that reveals or suggests who possessed or used the device.

       19.     From my training, experience, and information provided to me by other agents, I

ilm aware that individuals commonly store records of the type described in Attachment B in

smartphones.

       20.     Based on my knowledge, training, experience, and information provided to me by

other agents, I know that data can often be recovered months or even years after it has been

written, downloaded, saved, deleted, or viewed locally or over the Internet. This is true because:

        a.     Electronic files that have been downloaded to a storage medium can be stored for
               years at little or no cost. Furthermore, when users replace their electronic
               equipment, they can easily transfer the data from their old device to a new one.

        b.     Even after files have been deleted, they can be recovered months or years later
               using forensic tools. This is so because when a person "deletes" a file on a
               device, the data contained in the file often does not actually disappear; rather, that
               data remains on the storage medium until it is overwritten by new data, which
               might not occur for long periods of time. In addition, the device's operating
               system may also keep a record of deleted data in a 'swap' or 'recovery' file.

               Wholly apart from user-generated files, electronic storage media often contains
               electronic evidence of how the device has been used, what it has been used for,
               and who has used it. This evidence can take the form of operating system
               configurations, artifacts from operating system or application operation; file
               system data structures, and virtual memory 'swap' or paging files. It is
               technically possible to delete this information, but users typically do not erase or
               delete this evidence because special software is typically required for that task.

        d.     Similarly, files that have been viewed over the Internet are sometimes
               automatically downloaded into a temporary Internet directory or 'cache.' The
               browser often maintains a fixed amount of hard drive space devoted to these files,
               and the files are overwritten only as they are replaced with more recently viewed
               Internet pages or if a user takes steps to delete them.




                                                 10
          Case 2:19-mj-00111-jmc Document 1-3 Filed 06/14/19 Page 11 of 12



          21.       Based on my training and experience, I know that    it is a violation of   18 U.S.C.


$   195 1(a)   to interfere with commerce by means of threatened force during the commission of a

robbery.

          22.       Based on my training and experience,   I know that it is a violation of    18 U.S.C.


$922(9)(1), for any person who has been convicted of a crime punishable by imprisonment for a

term exceeding one year to ship or transport in interstate or foreign commerce, or possess in or

affecting cofirmerce, any firearm or ammunition, or to receive any firearm or ammunition which

has been shipped or transported in interstate or foreign commerce.

          23.       Based on my training and experience, I know that   it is a violation of    18 U.S.C.


$922(9)(3), for any person who is an unlawful user of a controlled substance to possess in or

affecting commerce, any firearm or ammunition, or to receive any firearm or ammunition which

has been shipped or transported      in interstate or foreign commerce.

          24.       In searching the Target Device investigators would look for evidence related to

the following:

           a.       The unknown source from whom Daly acquired the recovered firearm (and

                    possibly the April 2 firearm).

           b.       Daly's use and possession of controlled substances, including those associated

                    with the hypodermic needle found in his pocket.

           c.       The location of the Target Device at the time of the two armed robberies.

          d.        Whether Daly used the Target Device immediately following the armed robberies

                    to contact individuals about acquiring controlled substances, or otherwise

                    indicating that he had money and/or engaged in the robberies.

          e.        Whether the Target Device was used prior to the robberies to research the two

                    victim Jolley Convenience Stores.
                                                     1.7
Case 2:19-mj-00111-jmc Document 1-3 Filed 06/14/19 Page 12 of 12
